DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election of Group II in the reply filed on May 27, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) is 9-13 and 15-20 (are rejected under 35 U.S.C. 103 as being unpatentable over Sasagawa et al, US Patent 8,575,608 in view of Fong et al, US Patent 5,939,831.

Regarding claim 9, Sasagawa teaches a thin film formation method, comprising loading a substrate 101 having a thin film 102 or 104 or 200 onto a platen within a chamber (figures 6A, 6B and column 10, lines 17-47, in which the platen is a known feature upon which the substrate is placed for manufacturing of these layers), supplying a reducing gas and inert gas into the chamber through a gas inlet of the chamber (column 10, lines 49-50 and column 10, lines 30-35, which teaches forming semiconductor films also use rare gases, such as inert), generating plasma within the chamber using plasma source (column 10, lines 48-51); and forming a reduced semiconductor layer 202 in place of at least a portion of the thin film (wherein 202 is a semiconductor layer with reduced growth and is in place between peak portions of thin film 200, thereby meeting the limitation of “in place of a least a portion of the  thin film”) and a semiconductor layer 204 over the reduced semiconductor layer during the generation of plasma within the chamber, wherein the reducing gas comprises at least one of hydrogen (H2) and deuterium (D2) (figure 6B, column 10, lines 49-50).

Sasagawa fails to teach the thin film faces a target within a chamber and generating plasma within the chamber using a microwave plasms source.

However, Fong teaches a plasma CVD apparatus that conventionally-used in forming semiconductor layers of a semiconductor substrate. The apparatus teaches the thin film (Note: although not shown in figure 1A, column 13, lines 3-4 teaches that 25 is the wafer support pedestal, upon which the substrate with a thin film would be placed) the faces a target 20 within a chamber 15 and generating plasma within the chamber using a microwave plasms source 55 (Figure 1A).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fong with that of Sasagawa because the reference of Fong teaches an plasma CVD apparatus that is  generally-used in forming semiconductor layers of a semiconductor substrate.

Regarding claim 10, Fong teach heating the substrate to a temperature in a range of 100 to 500°C, both inclusive (abstract).

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium). 

Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 716.02 - § 716.02(g).

Regarding claims 11 and 12, Fong teaches the microwave plasma source is a 2.45 GHz microwave plasma device, wherein the generating plasma includes
supplying an electric power of 500 to 5,000 W, both inclusive (column 35, lines 43-54).

Regarding claim 13, while Sasagawa teaches the thin film comprises a silicon
oxide layer 104 (column 4, lines 63-65), Sasagawa and Fong fail to teach the silicon oxide has a thickness of 0.1 to 2 nm.
However, it has been held that the thickness of the silicon oxide layer will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such feature is critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation". In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955). 
Since the applicants have not established the criticality of the thickness of the silicon oxide layer claimed and the Prior Art shows a silicon oxide layer 104 in Sasagawa, it would have been obvious to one of ordinary skill in the art to select a suitable silicon oxide thickness in the method of Sasagawa and Fong

The specification contains no disclosure of either the critical nature of the claimed silicon oxide thickness or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Any differences in the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). Appellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness. Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).
Regarding claim 15, Sasagawa teaches the reduced semiconductor layer
is continuous with the substrate, and the semiconductor layer is continuous with the reduced semiconductor layer (figure 6C).

Regarding claims 16 and 17, Sasagawa teaches an entirety of the thin film 200 is reduced, wherein a portion of the thin film is reduced such that a remaining portion of the thin film is interposed between the substrate and the reduced semiconductor layer shown in figure 7A).

Regarding claim 18, Sasagawa teaches substrate includes silicon (glass, column 4, lines 47-48) and the thin film includes silicon and oxygen (column 4, lines 63-65).

Regarding claim 19, Sasagawa teaches a thin film formation method, comprising: loading a substrate 101 having a thin film 102 or 104 or 200 onto a platen within a chamber (figures 6A, 6B and column 10, lines 17-47, in which the platen is a known feature upon which the substrate is placed for manufacturing of these layers), supplying a reducing gas and an inert gas an into the chamber through a gas inlet of the chamber (column 10, lines 49-50, which teaches forming semiconductor films also use rare gases, such as inert), generating plasma within the chamber using a plasma source (column 10, lines 48-51); and forming a semiconductor layer 200 or 202 or 204 on the surface of the substrate during the generation of plasma within the chamber  wherein the reducing gas comprises at least one of hydrogen (H2) and deuterium (D2) (figure 6B, column 10, lines 49-50)

Sasagawa fails to teach the thin film faces a target within a chamber and 
generating plasma within the chamber using a microwave plasma source.

However, Fong teaches a plasma CVD apparatus that conventionally-used in forming semiconductor layers of a semiconductor substrate. The apparatus teaches the thin film (Note: although not shown in figure 1A, column 13, lines 3-4 teaches that 25 is the wafer support pedestal, upon which the substrate with a thin film would be placed) the faces a target 20 within a chamber 15 and generating plasma within the chamber using a microwave plasms source 55 (Figure 1A).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fong with that of Sasagawa because the reference of Fong teaches an plasma CVD apparatus that is  generally-used in forming semiconductor layers of a semiconductor substrate.

Regarding claim 20, Sasagawa teaches the substrate includes an oxide film at the surface of the substrate (column 4, lines 63-65).




Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasagawa and Fong as applied to claim 9 above, and further in view of Koyama, US Patent 9,030,105.

Regarding claim 14, Sasagawa and Fong fail to teach each of the reduced semiconductor layer and the semiconductor layer comprises single-crystalline silicon.

However, Koyama teaches that the oxide semiconductor used for the channel formation regions may be made using silicon or germanium of amorphous, microcrystalline, polycrystalline, or single crystalline material (see column 6, lines 18-24).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Koyama with that of Sasagawa and Fong because it is generally-known in the art that single-crystalline material is an appropriate material for forming a channel region of a TFT.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051. The examiner can normally be reached M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





QVJ
/DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899